Case 2:20-cr-00105-SPC-MRM Document 83 Filed 09/21/21 Page 1 of 2 PageID 338




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                 CASE NO.: 2:20-cr-105-SPC-MRM

ELAINE M. LEVIDOW


                ORDER VACATING PRELIMINARY ORDER
               OF FORFEITURE FOR SUBSTITUTE ASSET 1

       Before the Court is the United States’ Motion to Vacate the Preliminary

Order of Forfeiture for Substitute Asset. (Doc. 82). On August 16, 2021, the

Court entered a Preliminary Order of Forfeiture for Substitute Asset for the

following real property:

              The real property located at 9549 Hemingway Lane,
              Fort Myers, FL 33913, including all improvements
              thereon and appurtenances thereto, the legal
              description for which is as follows:

              Lot 37, Colonial Country Club Parcel 107, according to
              the plat thereof as recorded in Plat Book 80, Pages 58
              and 59, of the Public Records of Lee County, Florida.

              Parcel ID: 02-45-25-P1-01600.0370

(Doc. 63). A month later, Defendant Elaine M. Levidow paid the Government

$90,000.     Because Defendant has satisfied the order of forfeiture, the



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cr-00105-SPC-MRM Document 83 Filed 09/21/21 Page 2 of 2 PageID 339




Government no longer seeks to forfeit the real property. The Government thus

asks the Court to vacate the Preliminary Order of Forfeiture for Substitute

Asset.

      Having considered the motion against the record and applicable law, the

Court finds good cause to grant the motion.

      Accordingly, it is

      ORDERED:

      The United States’ Motion to Vacate the Preliminary Order of Forfeiture

for Substitute Asset (Doc. 82) is GRANTED.        The Preliminary Order of

Forfeiture (Doc. 63) as to the real property identified above is VACATED.

      DONE AND ORDERED in Fort Myers, Florida on September 21, 2021.




Copies: Counsel of Record




                                      2
